DETAILED ACTION

Status of Claims

Claims 1, 8 & 15 are currently pending and have been examined in this application.  This NON-FINAL communication is in response to the amendment submitted on 6/22/21 (and further addressing the arguments from 2/25/21). 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/25/21 has been entered.
 
Response to Arguments

Applicant's arguments filed regarding 101 have been fully considered but they are not persuasive. 

Issue #1

Applicant:  [Step 2A prong 1] The present claims cannot be seen to even remotely correspond to the examples of Certain Methods of Organizing Human Activity subject matter groupings…Accordingly, Applicant submits that the pending claims cannot be seen to recite an abstract idea under Prong One of Step 2A and are therefore patent-eligible.

Examiner:  As indicated in the 101 rejection below, the abstract idea of facilitating chargeback of push and pull payment transactions is a commercial or legal interaction falling under a certain method of organizing human activity.  

Issue #2
Applicant: [Step 2A prong 2] A claim that integrates a judicial exception into a practical application will apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the judicial exception Applicant submits that it is highly pertinent, and indeed determinative, that claims 1, 8, and 15 are drafted so as not to monopolize any alleged "abstract idea". The absence of "monopolization" implies that claims 1, 8, and 15 contain meaningful limits on the alleged "abstract idea" and hence integrate the alleged "abstract idea" into a practical application. It follows under Prong Two that claims 1, 8, and 15 are to be held patent-eligible. Applicant further submits that the present claims are clearly directed to a 

Examiner:  The improvement to computer functionality is not persuasive.  Furthermore, the claim to a meaningful limit on the judicial exception by way of generally linking the abstract idea to the additional elements is also not persuasive – the additional elements are still just generally linking the abstract idea to generic computer components. For example the Examiner posed a question during the interview of 2/8/21 – “How would RFID for instance be used to initiate a chargeback that is meaningful over the use of a QR code?” or the reading of a beacon for that matter?  

Issue #3

Applicant: For example, improvements such as enhanced security for secure data records may be achieved. Such improvements are described at, e.g., page 10, line 27 - page 12, line 16 and page 13, lines 6-11 of the specification of the present application as reproduced below (with emphasis added): At 602 in FIG. 6, a user/customer may interact with the customer bank In connection with the enrollment of the user, and the designation of his/her account for funding P2M payment transactions, a VCN may be associated with the account by the customer bank computer 300. In some embodiments, and/or in some situations, the customer bank itself may generate and assign the VCN. In other embodiments/situations, the customer bank may obtain the VCN to be associated with the user's account from the payment network 108a, via interaction between the customer bank computer 300 and the payment network computer 400. In some cases, the customer bank computer 300 may request the VCN from the payment network9 Application No.: 16/133,892computer 400 via a suitable API (application programming interface), and the payment network computer 400 responds to the request by transmitting the VCN to the customer bank computer 300. In other cases, the customer bank computer 300 transmits the request for the VCN to the payment network computer 400 as a nonfinancial ISO message via the payment network transaction messaging channels. The VCN may be in the same format (e.g., 16 digits) as payment account numbers used in the payment card system. At 604 in FIG. 6, the user engages in a P2M push payment transaction, as described, for example, in connection with FIG. 2. In some embodiments, the P2M push payment is initiated by the user/customer device scanning a QR code supplied by the merchant. In other embodiments, the customer device may receive the corresponding merchant information by other means, such as reading an RFID (radio frequency identification) device or beacon provided by the merchant, or via wireless communication from the merchant's device to the customer device. However initiated, the P2M push payment transaction may be completed in a known manner, concluding with a suitable notification to the merchant from the merchant bank. At 606, the user may communicate with the customer bank (e.g., via a telephone call to a call center) to request a chargeback of the P2M payment transaction executed at 604. The user may take this step, for example, if goods purchased in the P2M transaction were damaged prior to delivery to the user, or not delivered, or if there was another failure on the merchant's part to provide the value agreed to between the merchant and user. At 608, if the situation warrants, the customer bank may transmit a message to the payment network requesting a chargeback with respect to the P2M push transaction executed at 606. The chargeback message may be of a different type (having a different message type code) from chargebacks initiated by issuer banks in connection with typical merchant-initiated payment card network transactions. The chargeback message submitted at 608 may include both the PAN for the merchant's account to which the P2M payment was pushed, and the VCN associated with the user's account that funded the P2M transaction. For this particular chargeback message type, the payment network may refrain from applying the usual rule that the customer account number must be one that was issued by the bank requesting the chargeback. It is also to be noted that the bank which initiates the chargeback in this case is the same bank that initiated the transaction (i.e., the P2M transaction) that is being charged back. This is in contradistinction to the conventional chargeback situation, in which the issuer bank initiates a chargeback of a pull transaction that was previously initiated by the acquirer bank. At 610, the payment network 108a executes a pull transaction to implement the requested chargeback. In the pull transaction, the funds One particular benefit of the system 200 as described herein is that the chargeback transaction functionality adapts the P2M payment system to support chargebacks even when the funding account for the underlying transaction is not a payment card system account.

Examiner:  Applicant references aspects of the specification which allegedly enhance transactional security – but the Examiner would like further explanation on some of these aspects.  1) The use of a VCN (virtual card number) and ability to acquire it via an API is not particularly persuasive.  When the issuer acquires and associates the VCN with the customer demand deposit account the two numbers are linked – but how does this truly improve security when a hacker may be able to gain access to the deposit account using the VCN?  In other words, the reference to the VCN could still provide access to the demand deposit account.  2) The use of a QR code, for instance, with a customer device to initiate the push transaction is another element being considered but is not yet enough beyond generally linking.  Furthermore, the applicant should consider incorporating the merchant terminal as it is relevant for further consideration and instrumental per the arguments.  3) Applicant is further alluding to a benefit associated with supporting chargebacks when the funding account isn’t 

Issue #4
Applicant: Another notable feature is that the system 200 as described herein allows an electronic messaging chargeback transaction to be originated from the same customer bank computer that originated the underlying electronic messaging P2M push payment transaction. In general, and for the purpose of introducing concepts of embodiments of the present disclosure, a user is asked to perform a zero-monetary-amount transaction or other transaction in accordance with practices of a payment card account system. (A zero-monetary amount transaction may sometimes hereinafter be referred to as a "null-amount" transaction.) The user may employ a payment device such as, for example, a payment-enabled mobile device to engage in the requested transaction via interaction between the payment device and a terminal operated by an entity that wishes to receive information pertaining to the user. As part of the transaction the payment device may generate a cryptogram or other security-related data item and may transmit the cryptogram or data item to the terminal. The payment device may also transmit to the terminal a payment account number or payment token that identifies the user. Upon completion of the terminal/payment device phase of the transaction, the terminal may generate an information request and transmit the information request to a remote data storage/dissemination computer. It is to be understood that the desired information pertaining to the user was previously stored in the remote computer. The information request may include the cryptogram/security data as well as the payment account number/token, and may The remote computer may look up the user in its records, and upon verifying the cryptogram/security data, may then download to the terminal the desired information pertaining to the user. The terminal may then store the data in a local data store operated by the entity that operates the terminal and that desired to obtain the information pertinent to the user. With an arrangement of this kind, a user may conveniently arrange to have his/her information disseminated to an entity with which the user is engaging, and in such a manner that security features characteristic of payment card account transactions operate to secure the information dissemination in a manner that protects both the user and the entity that receives the user information.

Examiner:  How are the above elements featured in the claim language? Where are cryptograms mentioned in the specification (the closest element appears to be the VCN)?  Can applicant further explain what is meant by “In contradistinction to customary practices, the payment network 706 may not require that the card number (in this case, the customer VCN) to benefit from the chargeback be one issued by the customer's issuing bank” in the specification? The rejection is maintained.  The applicant is welcome to contact Examiner by telephone in an effort to advance compact prosecution on the matter.



Applicant’s arguments, see p. 13 ln 25-30, filed 2/25/21, in conjunction with the new amendments submitted on 6/22/21 with respect to the independent claims have been fully considered and are persuasive.  The rejection of 103 has been withdrawn. 


No Prior Art rejection

Claims 1, 8 & 15 overcome 35 U.S.C. 102/103 for the following reasons:  

Based on prior art search results, the prior art of record neither anticipates nor renders obvious the claimed subject matter, as a whole or taken in combination, and does not teach:

receiving, by said the issuer bank computing device, a pull request, from the customer mobile device, for a chargeback transaction relative to the push payment transaction;

pulling, via the payment card system computer, the funds corresponding to the pull request for the chargeback transaction from the merchant bank account for transfer to the demand deposit account based on the VCN.




The closest prior art of record includes:

Killian (US 20120016799) provides systems and methods for interconnecting "closed loop" payment systems with "open loop" payment systems.

Finch (US 20180158042) provides a system and method security and real-time transfers for transaction networks. 

Wang (US 20160379216) provides a method for automatically managing chargebacks for disputed payment transactions.


	
	
Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:


Claims 1, 8 & 15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
The claims are either directed to a system or method, which is one of the statutory categories of invention.  (Step 1: YES).
The Examiner has identified method Claim 1 as the claim that represents the claimed invention for analysis and is similar to system Claims 8 & 15.  Claim 1 recites the limitations of (additional elements in bold, remaining limitations correspond to the abstract idea): 


requesting, by an issuer bank computing device of an issuer bank and via an application programming interface (API),  a virtual card number (VCN), from a payment card system computer of a payment card system, for a demand deposit account owned by a customer at the issuer bank, the VCN being in a format for account numbers used in the payment card system;
receiving, by the issuer bank computing device, the VCN, from the payment card system computer;
the VCN with the demand deposit account owned by the customer, the associating being performed by the issuer bank computing device;
receiving, at the issuer bank computing device, a push request for a push payment transaction to a merchant bank account of a merchant at a merchant bank, wherein the push request for the push payment transaction is received from the customer in response to the customer’s mobile device performing at least one of: scanning a Quick Response (QR) code of the merchant, reading a radio frequency identification ((RFID) device, or reading a beacon provided by the merchant;
transmitting, by the issuer bank computing device to a merchant payment card system account, the push request being for the push payment transaction;
routing the push payment transaction, from the issuer bank computing device to the merchant payment card system account, to use the VCN as provided by the issuer bank computing device to transfer the funds via the payment card system computer for the push payment transaction from the demand deposit account to the merchant bank account;
receiving, by the issuer bank computing device, a pull request, from the customer mobile device, for a chargeback transaction relative to the push payment transaction; 
transmitting, by the issuer bank computing device, a pull transaction message corresponding to the pull request via the payment card system computer, the pull transaction message including the VCN and having a different type of chargeback message code employed by issuer banks in the payment card system for initiating a chargeback as compared to a chargeback initiated by an acquirer bank used by the merchant; and
, via the payment card system computer, the funds corresponding to the pull request for the chargeback transaction from the merchant bank account for transfer to the demand deposit account based on the VCN.




which is a process that, under its broadest reasonable interpretation, covers performance of the limitation(s) as a Certain method of organizing human activity (commercial or legal interaction) of facilitating chargeback of push and pull payment transactions.  

If a claim limitation, under its broadest reasonable interpretation (BRI), covers performance of the limitation as a certain method of a commercial or legal interaction, then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas.  

Accordingly, the claim recites an abstract idea (similar to claims 8 & 15). (Step 2A-Prong 1: YES. The claims are abstract)
This judicial exception is not integrated into a practical application. Limitations that are not indicative of integration into a practical application include:  (1) Adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea (MPEP payment card system, virtual card number, mobile device, computing devices and API in Claim 1 (as well as the processor, memory and non-transitory storage medium respectively in Claims 8 & 15) are just using generic computer components.  The computer hardware is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts to no more than generally linking the use of the judicial exception to a particular technological environment or field of use.  Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Therefore claims 1, 8 & 15 is directed to an abstract idea without a practical application.  (Step 2A-Prong 2: NO. The additional claimed elements are not integrated into a practical application)
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when considered separately and as an ordered combination, they do not add significantly more (also known as an “inventive concept”) to the exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using computer hardware amounts to no more than generally linking the use of the judicial exception to a particular technological environment or field of use.  Generally linking the use of the judicial exception to a particular technological environment or field of use, with the use of generic computer components, claims 1, 8 & 15 is not patent eligible. (Step 2B: NO. The claims do not provide significantly more)  


Conclusion

The prior art made of record, and not relied upon, considered pertinent to applicant' s disclosure or directed to the state of art is listed on the enclosed PTO-892.  
The following is a brief description for relevant prior art that was cited but not applied:	

Asbe (US 20190303910) provides a unified payments interface (UPI) that enables users to push/pull payments from accounts.

DuCharme (US 20140214649) provides a methods and apparatus for making payments to any account utilizing an open-loop payment card system and a wholesale payment card account to
pool funds destined for accounts which are not serviceable by the open-loop payment card systems.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDULMAJEED AZIZ whose telephone number is (571)270-5046.  The examiner can normally be reached on M-F 7-4:00 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ryan Donlon can be reached on 571-270-3602.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ABDULMAJEED AZIZ/Examiner, Art Unit 3695